Citation Nr: 0316635	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-29 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for ulcer disease, to 
include as secondary to a service-connected disability.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
November 1985 and from December 1989 to December 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
duodenal ulcer and hearing loss and an April 2000 rating 
decision that denied entitlement to TDIU.  

Appellate consideration of the issues of entitlement to 
service connection for hearing loss and TDIU will be deferred 
pending completion of the development requested in the REMAND 
portion of this decision.  


FINDING OF FACT

The April 2003 VA physician opined that current peptic ulcer 
disease very likely resulted from high use of non-steroidal 
anti-inflammatory drugs used to treat service-connected 
osteoarthritis of the left knee.  


CONCLUSION OF LAW

Chronic peptic ulcer disease is proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

 VA's duty to assist and inform the veteran

Technically, the VA has not fulfilled its duty to assist and 
inform the veteran in the development of the ulcer service 
connection claim.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the VA.  38 U.S.C.A. § 5103A (West 2002).  The VA shall also 
notify the claimant and the claimant's representative, if 
any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and which 
evidence the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002).  

The VA did not obtain actual films of a December 19, 1994 
upper gastrointestinal series and small bowel follow through 
from a specifically identified private health care provider.  
Full compliance with the duty to assist includes VA's 
assistance in obtaining relevant records from physicians when 
the veteran has provided concrete data as to time, place and 
identity.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The VA failed to inform the veteran that the VA would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers and that it was ultimately the 
veteran's responsibility to obtain any lay statements and 
private medical evidence needed to support her claim.  The 
veteran did receive a VA ulcer examination in April 2003, and 
the RO did obtain the available service medical records and 
medical records from most of the identified health care 
providers.  VAOPGCPREC 1-2003 (May 21, 2003).  The veteran 
and her representative filed several lay statements with the 
RO, and she canceled her scheduled November 2001 regional 
office hearing.  The Board will proceed with a decision, and 
there will be no prejudice to the veteran, because 
entitlement to service connection is established based on the 
current evidence of record.  


Entitlement to service connection for ulcer disease,
to include as secondary to a service-connected disability

To establish service connection for ulcer disease, the 
veteran must show that current ulcer disease was contracted 
in the line of duty coincident with military service, or if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2002).  

To establish service connection as secondary to a service-
connected disability, which is the theory the veteran 
asserts, the veteran must present evidence of current ulcer 
disease and provide a nexus opinion by a medical professional 
that current ulcer disease resulted from a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

In the alternative, to establish service connection on a 
direct basis, the veteran must present evidence of current 
ulcer disease, show in-service manifestation of ulcer 
disease, and provide a nexus opinion by a medical 
professional that current ulcer disease resulted from the in-
service manifestation of disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  To establish presumptive 
service connection for chronic disease, the veteran must show 
that chronic ulcer disease manifested to a compensable degree 
within one year after the veteran's separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a)) (2002).

The veteran will receive the benefit of the doubt as to 
whether she has current ulcer disease.  A valid claim 
requires proof of present disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  At the February 2000 VA stomach 
and duodenum examination, the diagnosis was a past history of 
ulcer disease in 1993, and at the April 2003 VA stomach and 
duodenum examination, the diagnosis was peptic ulcer disease, 
in remission and adequately treated.  The April 2003 VA 
examiner opined that the veteran had erosive peptic ulcer 
disease on several occasions during the past decade and that 
additional stresses, use of non-steroidal anti-inflammatory 
drugs, and discontinuation of a proton pump inhibitor 
(Prilosec) would likely lead to relapse.  In other words, if 
the veteran needed to restart non-steroidal anti-inflammatory 
drugs to treat her service-connected orthopedic disabilities 
or stop using Prilosec, peptic ulcer disease was just waiting 
to reoccur.  Given the chronicity of the veteran's underlying 
ulcer disease and resolving all reasonable doubt in her 
favor, the veteran will be deemed to currently have peptic 
ulcer disease.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the VA shall give the 
benefit of  the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2002).  

Service connection may be granted on a secondary basis 
because the claims folder includes a nexus opinion relating 
current peptic ulcer disease to medications used to treat a 
service-connected disability.  See Hickson, 12 Vet. App. at 
253.  The April 2003 VA examiner noted that, since 1991, the 
veteran's left knee pain had been intensively treated with 
ibuprofen in doses of up to 800 milligrams at a time, four 
times per day, and opined that it was highly likely that 
several episodes of erosive peptic ulcer disease in the past 
decade had been caused by high use of non-steroidal anti-
inflammatory drugs used to treat service-connected 
osteoarthritis of the left knee.  

A preponderance of the evidence supports the claim, and 
entitlement to service connection on a secondary basis must 
be granted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49, 
54-55 (1990).  Because service connection was established on 
a secondary basis, the Board did not reach the issue of 
entitlement to service connection under other theories.  


ORDER

Entitlement to service connection for peptic ulcer disease is 
granted.  




REMAND

In May 2002, under newly amended VA regulations, the Board 
undertook additional development on the issue of entitlement 
to service connection for hearing loss.  See 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002); 38 C.F.R. § 19.9(a)(2); 
VAOPGCPREC 1-2003.  During the Board's development, the 
veteran and her representative filed additional lay 
statements, and the Board obtained a VA audiological 
examination and medical opinion for the veteran in April 
2003.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the Board's authority to 
consider additional evidence without the RO's initial 
consideration of the evidence or the veteran's waiver of RO 
consideration as contrary to 38 U.S.C. § 7104(a).  See 
Disabled American Veterans(DAV), et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  The 
veteran has not filed a waiver; therefore, the only available 
course is to remand the issue of entitlement to service 
connection for hearing loss for the RO's initial 
consideration of the additional evidence and readjudication 
of the claim.  

The VA must also remand the issue of entitlement to TDIU.  
After the April 2000 rating decision denied entitlement to 
TDIU, the veteran filed a January 2001 statement and second 
formal application for TDIU that served as a notice of 
disagreement and placed the issue in appellate state.  As a 
result, the issue of entitlement to TDIU must be remanded to 
the RO to issue a statement of the case.  38 U.S.C.A. 
§ 7105(d)(1) (2002) 38 C.F.R. §§ 19.9, 19.26, 19.29 (2002); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the remaining two 
claims, the case is remanded to the RO for the following 
development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
service connection for hearing loss based 
upon the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and her representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.  The RO should also 
issue a statement of the case on the 
issue of entitlement to TDIU.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

3.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



